


Exhibit 10.3
AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment No. 1 to Executive Employment Agreement, is made as of May 7,
2015 (this “Amendment”), by and among Gran Tierra Energy Inc., a Nevada
corporation (“Gran Tierra”), Gran Tierra Energy Canada ULC, an Alberta
corporation (“GTE ULC”) (Gran Tierra and GTE ULC are collectively referred to
herein as the “Company”) and James Rozon, a citizen of Canada with a residence
in City of Calgary in the Province of Alberta (the “Executive”). The Company and
Executive are each sometimes referred to herein as a “Party” and collectively as
the “Parties.”
W I T N E S S E T H :
WHEREAS, the Parties are party to an Executive Employment Agreement, dated as of
May 3, 2012 (the “Employment Agreement”);
WHEREAS, the Parties now desire to amend the Employment Agreement as set forth
herein; and
WHEREAS, pursuant to Article 11 of the Employment Agreement, the Employment
Agreement may be amended by execution of an instrument in writing signed by the
Parties.
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties hereto hereby agree as follows (capitalized terms used but not defined
herein shall have the meaning set forth in the Employment Agreement):
1.
Amendment of Article 1, Section 1.3. Article 1—Duties and
Responsibilities—Reassignment, of the Employment Agreement is hereby amended to
add to the end of such section the following sentence:

The foregoing notwithstanding, the Company shall be entitled to change the
Executive’s duties and responsibilities within the first month following the
date of this Amendment without breach of this Agreement; provided, however, that
the right of the Company to so change the Executive’s duties and
responsibilities shall not prevent the Executive from being able to terminate
his employment with the Company for Good Reason.


2.
Amendment of Article 2. Article 2—Base Salary, of the Employment Agreement is
hereby amended by amending and restating the first sentence thereto to read in
its entirety as follows:

The Executive will be paid an annual salary in the amount to be determined by
the Board or the Compensation Committee thereof, in an amount not less than the
Executive’s base salary in effect immediately prior to the entering into of this
Amendment, in Canadian currency, subject to applicable statutory deductions (the
“Base Salary”).
3.
Amendment of Article 3. Article 3—Bonus, of the Employment Agreement is hereby
amended and restated to read in its entirety as follows:

ARTICLE 3
BONUSES AND EQUITY AWARDS
3.1 Bonus Eligibility
The Executive shall be eligible to receive an annual bonus payment in addition
to Base Salary and other compensation for each year of the Executive's
employment (the "Bonus") as determined by the Company from time to time, the
annual bonus target of which shall not be less than the Executive’s annual bonus
target on the date of this Amendment.




--------------------------------------------------------------------------------




3.2 Bonus Payment
The Bonus shall be payable within sixty (60) days of the end of the fiscal year,
and will be based upon the Executive’s performance during the preceding year.
3.3 Vesting of Equity Awards
The vesting of all stock options and restricted stock units held by the
Executive to acquire common stock of Gran Tierra then outstanding shall
accelerate in full on the earlier to occur, if any, of (A) the date one year
from the date of this Amendment, provided the Executive has been in continuous
employment with the Company through such date, (B) the date the Company
terminates the Executive’s employment with the Company, or (C) the date the
Executive terminates his employment with the Company for Good Reason (as defined
in Schedule A hereto).
3.4  Post-termination Exercise Periods of Equity Awards
Subject to approval of the Toronto Stock Exchange, upon termination of the
Executive’s employment with the Company, the post-termination exercise period of
all stock options held by the Executive to acquire common stock of Gran Tierra
shall be the earlier of (i) one year from the date of termination of the
Executive’s Continuous Service (which term shall have the meaning ascribed to it
in the 2007 Gran Tierra Energy Equity Incentive Plan), and (ii) the original
expiration date of the term of the stock option being exercised. The Company
shall in good faith use commercially reasonable efforts to obtain such approval
from the Toronto Stock Exchange as soon as reasonably practicable following the
execution of this Amendment.
4.
Amendment of Article 8. Article 8—Termination of Employment, is hereby amended
and restated to read in its entirety as follows:

ARTICLE 8
TERMINATION OF EMPLOYMENT
8.1 Termination of Employment
This Agreement and the Executive's employment with the Company may be
terminated, by the Company with or without cause and without the Company being
obligated to provide the Executive with advance notice of termination or pay in
lieu of such notice, by the Executive, for any reason or for no reason, without
the Executive being obligated to provide the Company with advance notice of
termination, whether under contract, statute, common law or otherwise. Upon
termination of the Executive’s employment with the Company, whether by the
Company, by the Executive (including, without limitation, termination for Good
Reason) or by death or permanent disability of the Executive, the Company shall
provide the Executive a separation package (the "Separation Package") equal to
the greater of (A) 1.5 times Base Salary and Bonus paid and payable to the
Executive during the twelve (12) month period prior to such termination, and (B)
CDN$726,750. The Severance Package is in addition to the benefits provided to
the Executive in Article 3. The Separation Package shall be payable in a lump
sum within thirty (30) days of termination.
5.
Miscellaneous.

a.
Except as specifically provided for in this Amendment, the terms of the
Employment Agreement shall be unmodified and shall remain in full force and
effect. In the event that any provision of this Amendment and the Agreement
conflict, the provision of this Amendment shall govern.

b.
This Amendment will be effective upon the execution by the Parties.


2



--------------------------------------------------------------------------------




c.
This Amendment may be executed in counterparts, each of which when so executed
shall be deemed to be an original, and such counterparts shall together
constitute one and the same instrument. This Amendment shall be governed by and
construed in accordance with the laws of the Province of Alberta and the laws of
Canada applicable therein.

    
IN WITNESS WHEREOF the Parties have executed this Amendment as of the last date
set forth below, with an effective date as of May 7, 2015.
 
GRAN TIERRA ENERGY INC., a Nevada corporation
 
By:   /s/ David Hardy                           
Name: David Hardy
Title: Vice President, Legal & General Counsel
 Date: May 7, 2015                            
/s/ James Rozon                  
JAMES ROZON                 
 
Date: May 7, 2015                                                             
GRAN TIERRA ENERGY CANADA ULC, an Alberta corporation
 By: Duncan Nightingale                  
       Name: Duncan Nightingale
       Title: President
Date: May 8, 2015                             
 




3



--------------------------------------------------------------------------------




Schedule A – Definitions


"Cause" is defined as any of the following:
(a) participation in a fraud or dishonesty against the Company;
(b) participation in an act of dishonesty against the Company intended to result
in your personal enrichment;
(c) the intentional making by the Executive or any member of the Executive’s
family of any material personal profit at the expense of the Company without the
prior written consent of the Company;
(d) willful material breach by the Executive of a provision of this Agreement or
of the Company Policies (as defined in Article 17);
(e) intentional significant damage to the Company's property by the Executive;
(f) conduct by you that, in the good faith and reasonable determination of the
Board, demonstrates gross unfitness to serve provided that in such event, the
Company shall provide notice to you describing the nature of the gross unfitness
and you shall thereafter have ten (10) days to cure such gross unfitness if such
gross unfitness is capable of being cured.
The Company may not terminate your employment for Cause unless and until you
receive a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the Board finding that in the good faith opinion of the Board that
"Cause" exists and specifying the particulars thereof in reasonable detail.


“Good Reason” is defined as the occurrence of any of the following without the
Executive’s express written consent:
(a)
an adverse change in the Executive’s position, titles, duties or
responsibilities (including new, additional or changed formal or informal
reporting responsibilities) or any failure to re-elect or re-appoint him to any
such positions, titles, duties or offices, in each case as in effect as of the
date one month from the date of this Amendment, except in connection with the
termination of his employment for Cause;

(b)
a reduction by the Company of the Executive’s Base Salary except to the extent
that the annual base salaries of all other executive officers of the Company are
similarly reduced or any change in the basis upon which the Executive’s annual
compensation is determined or paid if the change is or will be adverse to the
Executive except that an award of any annual performance bonuses (including the
Bonus) by the Company’s Compensation Committee (and approved by the Board) are
discretionary and in no instance shall be considered adverse to Executive if
such performance bonus is reduced from a prior year or if an annual performance
bonus is not paid;

(c)
a Change in Control (as defined below) of the Company occurs; or

(d)
any breach by the Company of any material provision of this Agreement.



A “Change in Control” is defined as:
(a) a dissolution, liquidation or sale of all or substantially all of the assets
of the Company;

4



--------------------------------------------------------------------------------




(b) a merger or consolidation in which the Company is not the surviving
corporation;
(c) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or
(d) the acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or any affiliate of the Company) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors.


116593268 v3

5

